Title: From James Madison to the Chairman of the Republican Meeting of McIntosh County, Georgia, 28 October 1809
From: Madison, James
To: Chairman of the Republican Meeting of McIntosh County, Georgia


Sir
Washington October 28. 1809
I have just recd. under your cover of Sepr. 25. the unanimous Resolutions of a Meeting of the Inhabitants of McIntosh County.
In the present unsettled State of our external affairs, and particularly in that produced by the refusal of the British Government to fulfill an engagement, characterized as was that of its Minister Plenipotentiary; faithful Citizens of every Section of their Country, can not but be warmly alive to the multiplied wrongs which it has suffered; and to the important duty of supporting the Constituted Authorities, in the discharge of theirs.

The Resolns. which you have transmitted, are a proof that the Citizens of the County of McIntosh, are animated by such feelings. As far as these may be seconded by a confidence in the principles & views which guide the Ex. Dept. it becomes me to express the sensibility which is due to it; to which I add my respects & friendly wishes for those at whose Meeting you presided.
